Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered June 4, 1985, convicting him of robbery in the first degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant also contends that the court’s alibi charge deprived him of a fair trial. Since trial counsel failed to specifically object to the court’s alibi charge, this contention is not preserved for appellate review (see, People v McCallum, 157 AD2d 861; People v Green, 154 AD2d 616) and we decline to review it in the exercise our interest of justice jurisdiction. Bracken, J. P., Lawrence, Miller and Copertino, JJ., concur.